IN THE SUPREME COURT OF THE STATE OF DELAWARE

    GEORGE E. DAWKINS, JR.,               §
                                          §   No. 304, 2015
        Defendant Below-                  §
        Appellant,                        §
                                          §
        v.                                §   Court Below—Superior Court
                                          §   of the State of Delaware,
    STATE OF DELAWARE,                    §   in and for Kent County
                                          §   Cr. ID 0703017301
        Plaintiff Below-                  §
        Appellee.                         §

                           Submitted: August 25, 2015
                            Decided: October 20, 2015

Before STRINE, Chief Justice; HOLLAND, and SEITZ, Justices.

                                  ORDER

        This 20th day of October 2015, upon consideration of the appellant’s

opening brief,1 the State’s motion to affirm, and the record below, it appears

to the Court that:

        (1)   The appellant, George Dawkins, filed this appeal from the

Superior Court’s order, dated May 19, 2015, denying his motion seeking

modification of his 2007 sentence. The State filed a motion to affirm the

judgment below on the ground that it is manifest on the face of Dawkins’

opening brief that his appeal is without merit. We agree and affirm.


1
  Along with his opening brief, Dawkins also filed a motion for the appointment of
counsel. That motion is denied.
      (2)    Dawkins pled guilty in 2007 to one count of Rape in the First

Degree and one count of Rape in the Third Degree. The Superior Court

sentenced Dawkins to a total period of fifty years at Level V imprisonment,

to be suspended after serving thirty years in prison for decreasing levels of

supervision. Dawkins did not file a direct appeal. Since 2007, Dawkins has

filed several unsuccessful motions requesting modification of his sentence.

On May 15, 2015, Dawkins filed another motion requesting that his

sentences be modified to run concurrently instead of consecutively. 2 On

May 19, 2015, the Superior Court denied Dawkins’ motion on the ground

that his sentence is appropriate for all of the reasons stated at his sentencing

hearing. This appeal followed.

      (3)    Dawkins’ sole argument on appeal is that the trial judge abused

his discretion and acted in a biased way when he denied Dawkins’ motion

before it was even docketed. The factual basis for Dawkins’ assertion is

belied by the record, which reflects that Dawkins’ motion was filed on May

15, 2015 and was denied by the trial judge four days later. The Superior

Court had considered and denied similar motions filed by Dawkins. Under

the circumstances, we find no support for Dawkins’ argument that the



2
  On July 9, 2014, the General Assembly amended 11 Del. C. § 3901(d) to give the
sentencing judge discretion to impose consecutive or concurrent sentences.


                                       2
Superior Court’s prompt denial of his motion reflected any bias by the trial

judge.3

      NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                                                BY THE COURT:
                                                /s/ Leo E. Strine, Jr.
                                                Chief Justice




3
 See Pinkston v. State, 2014 WL 1657769 (Del. Apr. 22, 2014) (denial of defendant’s
motion alone was not proof of judicial bias).


                                        3